Title: To John Adams from Benjamin Stoddert, 2 July 1799
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Department 2. July 1799.

Having information that Capt Little of the Boston will be ready for Sea, by the 10 Inst— I have the honor to enclose for your perusal, his Instructions.
It having been determined, not to let it be known any where, until it could be known every where, that two ports in St. Domingo were to be open to our Trade, I have calculated Capt Littles Instructions, so that he is not to know his destination until he leaves Boston, lest others might avail themselves before their time of the knowledge of these Ports being opened,.
I have the honor to be / with the highest respect & / esteem sir Yr. Most Obed / serv.

Ben Stoddert